DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/11/2020 has been fully considered. Claims 1-20 are cancelled and claims 21-39 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27, 30-33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2013/019821) in view of Kodama et al (US 2011/0236595).


The high-stretch energy curable ink or coating is formed from a high stretch energy curable ink composition comprising 40% by weight or more of a resin composition reads on the claimed build material. The applying at least 1 layer of an energy curable high stretch ink or coating onto the support where the applying includes continuous and drop-on-demand ink jet printing reads on the claimed selective depositing of layers of build material in fluid state onto a substrate. The article with at 
The amounts of monofunctional monomers/oligomers overlap the claimed ranges in claims 21, 23 and 25.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to promote fast cure speed and coatings that are tack free under normal curing conditions and exhibit high stretch after curing (pg. 8, lines 24-26 and pg. 9, lines 5-8 of Zhang). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Zhang does not appear to explicitly disclose the liquid rubber comprising one or more curable moieties for reaction with at least one of the monofunctional curable material and the difunctional curable material as claimed in claim 21, the liquid rubber comprising one or more ethylenically unsaturated moieties for reaction with at least one of the monofunctional curable material and the difunctional curable material as claimed in claim 26, and the liquid rubber present in the build material in an amount of 1-5 wt% based on the total weight of the build material as claimed in claim 30.

However, Kodama discloses a curable composition elastomer particles added in an amount of 1 to 35% by mass (paragraphs [0194]-[0197]).

Zhang and Kodama are analogous art because they are from the same field of resin compositions. Zhang is a resin composition for an ink (see pg. 2, lines 21-24 of Zhang). Kodama is drawn to a curable composition (see Abstract of Kodama).

It would have been obvious to one of ordinary skill in the art having the teachings of Zhang and Kodama before him or her, to modify the resin composition of Zhang to include the elastomer particles of Kodama in the resin composition of Zhang because 

Regarding claim 31, Zhang discloses the method comprising the resin composition further comprising a pigment/dye (pg. 25, lines 17-18). 
The pigment/dye reads on the claimed colorant.

Regarding claim 32, Zhang discloses the resin composition comprising a one or more photoinitiators (pg. 24, lines 1-2).

Regarding claim 33, in regard to the ink having a Shore A hardness of 20-40 and an elongation at break of 300-800%, given that Zhang discloses the resin composition being substantially identical to the presently claimed build material, it is clear that the resin composition of Zhang and Kodama would intrinsically have a Shore A hardness of 20-40 and an elongation at break of 300-800%.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2013/019821) in view of Kodama et al (US 2011/0236595) in further view of the data sheet on 1300X13 CTBN by CVC Thermoset Specialties published 4/9/2012.

Zhang and Kodama are relied upon as described above.



However, CVC discloses hypro reactive liquid polymers for use in resinous and polymeric coatings (pg. 1 of description) and wherein the hypro reactive liquid polymers are 100% solid liquid rubbers and include carboxyl terminated butadiene-acrylonitrile (1300X13 CTBN) having an acrylonitrile content of 26% by weight (pgs. 1-2 of description).

Zhang, Kodama and CVC are analogous art because they are from the same field of resin compositions. Zhang is a resin composition for an ink (see pg. 2, lines 21-24 of Zhang). Kodama is drawn to a curable composition (see Abstract of Kodama). CVC discloses hypro reactive liquid polymers for use in resinous and polymeric coatings (see pg. 1 of CVC data sheet).

It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Kodama and CVC before him or her, to modify the method of Zhang and Kodama to substitute the acrylonitrile-butadiene copolymer of Kodama with the 1300X13 CTBN butadiene acrylonitrile copolymer of CVC because having the required butadiene acrylonitrile copolymer provides enhanced toughness, enhanced flexibility, .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2013/019821) in view of Kodama et al (US 2011/0236595) in further view of Yokoi (US 2010/0247873).

Zhang and Kodama are relied upon as described above.

Regarding claim 34, Zhang and Kodama do not appear to explicitly disclose the method comprising the thickness of at least one layer of build material being 10 µm to 100 µm.

However, Yokoi discloses an inkjet recording method comprising jetting an ink composition and curing the ink composition to form an image (paragraph [0206]) and wherein the thickness of the image is from 2 µm to 10 µm (paragraph [0210]).
	The thickness of the image overlaps the claimed range for the thickness.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have images from low density to high density be freely expressed (paragraph [0210] of Yokoi). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Zhang, Kodama and Yokoi are analogous art because they are from the same field of resin compositions. Zhang is a resin composition for an ink (see pg. 2, lines 21-24 of Zhang). Kodama is drawn to a curable composition (see Abstract of Kodama). Yokoi is drawn to an ink composition that is curable (see Abstract of Yokoi).

It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Kodama and Yokoi before him or her, to modify the method of Zhang and Kodama to include the thickness of the image of Yokoi for the ink or coating layers of Zhang because having the required thickness provides have images from low density to high density to be freely expressed (paragraph [0210] of Yokoi).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2013/019821) in view of Kodama et al (US 2011/0236595) in further view of Patel et al (US 2004/0145088).

Zhang and Kodama are relied upon as described above.

Regarding claim 35, Zhang and Kodama do not appear to explicitly disclose the method comprising the build material being deposited according to preselected CAD parameters.

However, Patel disclose a process comprising using CAD software to deposit material in order to produce a three dimensional article (paragraph [0066]).

Zhang, Kodama and Patel are analogous art because they are from the same field of resin compositions. Zhang is a resin composition for an ink (see pg. 2, lines 21-24 of Zhang). Kodama is drawn to a curable composition (see Abstract of Kodama). Kodama is drawn to a curable composition (see Abstract of Kodama). Patel is drawn to a process for the protection of articles using CAD software (see paragraph [0066] of Patel).

It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Kodama and Patel before him or her, to modify the method of Zhang and Kodama to deposition of material using CAD software of Patel for the applying of the ink or coating of Zhang because using CAD software provides rapid manufacture of an article (paragraph [0066] of Patel).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2013/019821) in view of Kodama et al (US 2011/0236595) in further view of Patel et al (US 2004/0145088) in further view of view of Yokoi (US 2010/0247873).

Zhang, Kodama and Patel are relied upon as described above.

Regarding claim 36, Zhang, Kodama and Patel do not appear to explicitly disclose the method comprising the three-dimensional article having a feature resolution between 50 µm and 500 µm.

However, Yokoi discloses an inkjet recording method comprising the dot diameter of ink droplets being between 10 µm and 500 µm (paragraph [0248]).

Zhang, Kodama, Patel and Yokoi are analogous art because they are from the same field of resin compositions. Zhang is a resin composition for an ink (see pg. 2, lines 21-24 of Zhang). Kodama is drawn to a curable composition (see Abstract of Kodama). Patel is drawn to a process for the protection of articles using CAD software (see paragraph [0066] of Patel).Yokoi is drawn to an ink composition that is curable (see Abstract of Yokoi).

It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Kodama, Patel and Yokoi before him or her, to modify the method of Zhang and Kodama to include the dot diameter of Yokoi for the layers of ink or coating of Zhang because having the required dot diameter provides ink droplets that are maintained constant on various recording media that differ in surface wettability thus providing enhanced image quality (paragraph [0246] of Yokoi).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (WO 2013/019821) in view of Kodama et al (US 2011/0236595) in further view of Schmidt et al (US 2003/0092820).

Zhang and Kodama are relied upon as described above.

Regarding claim 39, Zhang and Kodama do not appear to explicitly disclose the method comprising planarizing one or more layers of build material prior to or after curing.

However, Schmidt disclose a process comprising jetting ink droplets to form deposited layers (paragraph [0055]), planarizing deposited layers (paragraph [0055]) and curing the deposited layers (paragraph [0055]).

Zhang, Kodama and Schmidt are analogous art because they are from the same field of resin compositions. Zhang is a resin composition for an ink (see pg. 2, lines 21-24 of Zhang). Kodama is drawn to a curable composition (see Abstract of Kodama). Schmidt is drawn to three dimensional ink printing using a UV curable composition (see Abstract of Schmidt).

It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Kodama and Schmidt before him or her, to modify the method of Zhang and Kodama to include the step of planarizing deposited layers of Schmidt before the step of .

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Zhang does not disclose the liquid rubber comprising one or more curable moieties for reaction with at least one of the monofunctional curable material and the difunctional curable material.

The Examiner disagrees and notes that Zhang does not disclose the liquid rubber comprising one or more curable moieties for reaction with at least one of the monofunctional curable material and the difunctional curable material and therefore the previous 103(a) rejections have been withdrawn.
However, a new ground of rejection under 103(a) for claim 21 is being made by Zhang in view of Kodama.

Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive.

Applicants argue that CVC, Yokoi, Patel and Schmidt do not cure the deficiencies of Zhang.

The Examiner disagrees and notes that CVC, Yokoi, Patel and Schmidt is a teaching reference used to teach 1300X13 CTBN butadiene acrylonitrile copolymer (CVC) a thickness of the image (Yokoi), deposition of material using CAD software (Patel) and a step of planarizing deposited layers (Schmidt).

However, note that while CVC, Yokoi, Patel and Schmidt do not disclose all the features of the present claimed invention, CVC, Yokoi, Patel and Schmidt are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely 1300X13 CTBN butadiene acrylonitrile copolymer (CVC) a thickness of the image (Yokoi), deposition of material using CAD software (Patel) and a step of planarizing deposited layers (Schmidt), and in combination with the primary reference, discloses the presently claimed invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/LUCAS A STELLING/Primary Examiner, Art Unit 1773